Citation Nr: 0805997	
Decision Date: 02/21/08    Archive Date: 03/03/08

DOCKET NO.  96-49 036A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 
percent for residuals of a right knee injury.

2.  Entitlement to an initial evaluation in excess of 10 
percent for residuals of a fracture of the right foot.

3.  Entitlement to an initial compensable evaluation for 
residuals of fractured sternum and right second rib.

4.  Entitlement to an initial compensable evaluation for 
headaches.


REPRESENTATION

Veteran represented by:	North Carolina Division of 
Veterans Affairs



ATTORNEY FOR THE BOARD

K. Fitch, Counsel


INTRODUCTION

The veteran served on active duty from August 1982 to May 
1987.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of rating decisions by the Department of Veteran's 
Affairs (VA) Regional Office (RO) located in Atlanta, 
Georgia.

These issues were previously before the Board in June 1999 
and September 2002,  In July 2003, the case was remanded for 
additional development.  The case has now been returned for 
further appellate consideration.

Because the veteran's increased rating claims involve the 
propriety of the initial evaluation assigned, the Board has 
characterized the claims as indicated on the title page.  See 
Fenderson v. West, 12 Vet. App. 119, 126 (1999).  In this 
regard the Board notes that because the assigned evaluations 
do not represent the maximum rating available for these 
disabilities, the veteran's claims challenging the initial 
evaluations remain in appellate status.  See AB v. Brown, 6 
Vet. App. 35 (1993).  

The issues of entitlement to higher initial evaluations for 
residuals of a right knee injury, residuals of a fracture of 
the right foot, and residuals of fractured sternum and right 
second rib are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.





FINDINGS OF FACT

The medical evidence of record does not show that the 
veteran's service-connected migraine headaches are productive 
of characteristic prostrating attacks averaging one in 2 
months over the last several months. 


CONCLUSION OF LAW

The criteria for the assignment of an initial compensable 
evaluation for migraine headaches have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 
4.1, 4.2, 4.3, 4.7, 4.10, 4.124a; Diagnostic Code 8100 
(2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to notify and assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 
38 C.F.R. § 3.159, amended VA's duties to notify and to 
assist a claimant in developing the information and evidence 
necessary to substantiate a claim.  

Under 38 U.S.C.A. § 5103, VA must notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim, which information and evidence that 
VA will seek to provide and which information and evidence 
the claimant is expected to provide.  Furthermore, in 
compliance with 38 C.F.R. § 3.159(b), the notification should 
include the request that the claimant provide any evidence in 
the claimant's possession that pertains to the claim.  

In letters dated in June 2004, July 2005, and March 2006, the 
RO provided the veteran with the required notice under 
38 U.S.C.A. § 5103 and 38 C.F.R. § 3.159(b) with respect to 
his claims, including notice regarding the disability rating 
and effective date.  See Dingess v. Nicholson, 19 Vet. App. 
473 (2006).  The veteran was also generally invited to send 
information or evidence to VA that may support his claims, 
was advised of the basic law and regulations governing his 
claims, the basis for the decisions regarding his claims, and 
the cumulative information and evidence previously provided 
to VA, or obtained by VA on the veteran's behalf.  

In this regard, the Board notes that, with respect to the 
veteran's increase rating claims, the Board observes that in 
Dingess v. Nicholson, the Court recently held that upon 
receipt of an application for service connection, VA is 
required to notify a claimant of what information and 
evidence will substantiate the elements of the claim for 
service connection, including that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).  In Dingess, however, the Court also 
declared, that "[i]n cases where service connection has been 
granted and an initial disability rating and effective date 
have been assigned, the typical service-connection claim has 
been more than substantiated-it has been proven, thereby 
rendering section 5103(a) notice no longer required because 
the purpose that the notice is intended to serve has been 
fulfilled." Id. at 491.  As such, no further VCAA notice is 
required with respect to the veteran's claims for initial 
higher disability ratings; and under the circumstances, the 
Board finds no prejudice to the veteran in proceeding with 
the issuance of a final decision.  See Bernard v. Brown, 4 
Vet. App. 384 (1993); see also Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991).  

With regard to the increased evaluation claim included in 
this decision, the Board is aware of the Court's recent 
decision in Vazquez-Flores v. Peake, No. 05-0355 (U.S. Vet. 
App. January 30, 2008).  
        
In Vazquez-Flores, the Court found that, at a minimum, 
adequate VCAA notice requires that VA notify the claimant 
that, to substantiate such a claim: (1) the claimant must 
provide, or ask VA to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life; (2) if the diagnostic 
code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant; (3) 
the claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant diagnostic codes; and (4) the notice 
must also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask VA to obtain) 
that are relevant to establishing entitlement to increased 
compensation.  

In this case, the Board is aware that the VCAA letters noted 
above do not contain the level of specificity set forth in 
Vazquez-Flores.  However, the Board does not find that any 
such procedural defect constitutes prejudicial error in this 
case because of evidence of actual knowledge on the part of 
the veteran and other documentation in the claims file 
reflecting such notification that a reasonable person could 
be expected to understand what was needed to substantiate the 
claim.  See Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 
2007).  

In this regard, the Board is aware of the veteran's comments 
made during his 2006 VAX in which a description was made the 
effect of the service-connected disability on employability 
and daily life.  Significantly, the Court in Vazquez-Flores 
held that actual knowledge is established by statements or 
actions by the claimant or the claimant's representative that 
demonstrate an awareness of what was necessary to 
substantiate his or her claim."  Id., slip op. at 12, citing 
Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007).  This 
showing of actual knowledge satisfies the first and fourth 
requirements of Vazquez-Flores.

Additionally, and particularly in light of the veteran's lay 
assertions of effects of the service-connected disability on 
employability and daily life, the Board does not view the 
disorder(s) at issue to be covered by the second requirement 
of Vazquez-Flores, and no further analysis in that regard is 
necessary.

Finally, the rating decision, statement of the case, and 
supplemental statement of the case include a discussion of 
the rating criteria utilized in the present case.  The 
veteran was accordingly made well aware of the requirements 
for an increased evaluation pursuant to the applicable 
diagnostic criteria, and such action thus satisfies the third 
notification requirement of Vazquez-Flores.

The Board also finds that VA has made reasonable efforts to 
assist the veteran in obtaining evidence necessary to 
substantiate his claims.  38 U.S.C.A. § 5103A (West 2002).  
In particular, the information and evidence associated with 
the claims file consists of the veteran's service records, 
post-service medical and treatment records, VA examinations, 
and statements submitted by the veteran and his 
representative in support of the claim.  In addition, the 
Board notes that these claims have been remanded on more than 
one occasion for additional development and adjudication.

Under the circumstances of this case, the Board finds that VA 
undertook reasonable development with respect to the 
veteran's claims and concludes that there is no identified 
evidence that has not been accounted for.  Therefore, under 
the circumstances of this case, VA has satisfied its duty to 
assist the veteran in this case.  Accordingly, further 
development and further expending of VA's resources is not 
warranted.  See 38 U.S.C.A. § 5103A.  

II.  Increased evaluation for migraine headaches.

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  See 38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. Part 4.  When a question arises 
as to which of two ratings apply under a particular 
diagnostic code, the higher evaluation is assigned if the 
disability more nearly approximates the criteria for the 
higher rating; otherwise, the lower rating will be assigned.  
See 38 C.F.R. § 4.7.  

After careful consideration of the evidence, any reasonable 
doubt remaining is resolved in favor of the veteran.  See 
38 C.F.R. § 4.3.  The veteran's entire history is reviewed 
when making disability evaluations.  See 38 C.F.R. 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1995).  
However, where the question for consideration is the 
propriety of the initial evaluation assigned after the grant 
of service connection, evaluation of the medical evidence 
since the effective date of the grant of service connection 
and consideration of the appropriateness of "staged 
ratings" is required.  See Fenderson  v. Brown, 12 Vet. App. 
at 126. 

The veteran's migraine headaches are currently evaluated as 
noncompensable under Diagnostic Code 8100.  This code 
provides for a noncompensable evaluation where the disability 
is manifested by less frequent attacks.  A 10 percent 
evaluation is warranted where there are characteristic 
prostrating attacks averaging one in 2 months over the last 
several months.  A 30 percent evaluation is warranted for 
characteristic prostrating attacks occurring on an average 
once a month over the last several months.  A maximum 50 
percent evaluation is for application for a disability 
picture manifested by very frequent completely prostrating 
and prolonged attacks productive of severe economic 
inadaptability.  38 C.F.R. § 4.124a; Diagnostic Code 8100.  

In this case, the medical evidence consists of treatment 
records and VA examinations in connection with the claim.  

In September 1996, the veteran was afforded a general VA 
examination in connection with his claims.  The examiner 
noted the veteran's history of a motor vehicle accident in 
service in which the veteran sustained various injuries.  The 
veteran also reported that he has had headaches since this 
accident.  After examination, the veteran was diagnosed with 
various conditions.  No headaches were diagnosed. 

The veteran was again examined by VA in August 1997.  The 
veteran's in-service motor vehicle accident was again noted 
and the examiner indicated that the veteran was hospitalized 
for one month and that he sustained an injury to his right 
knee, a fractured sternum, a fractured right foot, fractured 
left clavicle, rib fractures, and teeth fractures.  The 
veteran indicated that he struck his head during the 
accident.  The veteran was diagnosed with cluster headaches.  
No other discussion of headaches was offered.  

In December 1999, the veteran was afforded a VA examination 
in connection with his headaches.  The veteran was noted to 
have had headaches since age 18.  The headaches were indicted 
to be mostly left-sided and behind the eye.  The headaches 
were not preceded by an aura and no factors were noted that 
would bring on the headaches.  The headaches were indicated 
to be throbbing with severe nausea and vomiting.  They were 
also noted to be 10/10 and associated with photophobia and 
phonophobia.  The headaches were indicated to occur once per 
week and were relieved by Demerol, Phenergan or Imitrix.  If 
the veteran took Imitrex, the headaches were noted to 
decrease in severity, but never completely go away.  The 
veteran indicated that his headaches were worse in the summer 
when there was extreme heat.  The veteran also indicated that 
his headaches worsened and became more frequent after his in-
service motor vehicle accident.  A CT scan five years earlier 
was noted to be normal.  The veteran denied weakness, 
numbness, diplopia, dysarthria, dysphagia, or ataxia.  He 
also denied syncope or presyncope or dizziness. In addition, 
there was no history of seizures.  The veteran was diagnosed 
with cluster headaches since age 18.  

Finally, the veteran was again examined by VA for headaches 
in May 2006.  The examiner indicated that the veteran's 
claims file had been reviewed in connection with the 
examination.  The veteran's medical history was noted for the 
record.  The veteran was noted to work in a factory that 
makes textile labels and he reported that he ends up going 
home from work approximately twice a month.  He indicated 
that most of his headaches are in the afternoon, so he only 
misses a couple of hours of work each time.  The veteran 
indicated that he was getting headaches as often as three 
times per week, but now it is about 1-2 times per week.  He 
indicated that the headaches will last approximately 24 
hours.  It hurts mainly behind the left eye.  He cannot 
focus, he sees spots and he feels nauseated.  He is irritable 
and gets photophobia.  Sound bothers him and smells overwhelm 
him.  He will go lie down in a dark room and take Imitrex.  
The examiner noted that the veteran's claims file contains no 
recent treatment notes.  Treatment notes from 2002-2003 from 
the veteran's primary care physician only noted chronic 
headaches with no neurologic deficits.  The veteran was 
diagnosed with migraine headaches.  

Based on the foregoing, the assignment of a compensable 
evaluation for the veteran's migraine headaches is not 
supported by evidence in this case.  

As noted above, a 10 percent evaluation is warranted where 
there are characteristic prostrating attacks averaging one in 
2 months over the last several months, a 30 percent 
evaluation is warranted for characteristic prostrating 
attacks occurring on an average once a month over the last 
several months, and a maximum 50 percent evaluation is for 
application for a disability picture manifested by very 
frequent completely prostrating and prolonged attacks 
productive of severe economic inadaptability.  38 C.F.R. 
§ 4.124a; Diagnostic Code 8100.  

In this case, the medical records indicate that the veteran 
suffers from chronic headaches since age 18.  The December 
1999 examination indicated that the headaches occurred 
approximately once a week, worse in the summer, and were 
relieved or decreased with medication.  The May 2006 
examination indicated that the veteran suffers one to two 
headaches per week, and that he takes Imitrex, which was 
previously indicated to decrease his symptoms, but not 
completely eliminate his headaches.  The veteran also 
indicated that he goes home from work approximately twice per 
month due to the headaches, but only misses a few hours work 
each time.  

The medical evidence, however, does not contain specific 
information as to the frequency of any characteristic 
prostrating attacks.  Here, the Board notes that the 
veteran's claims file contains relatively little information, 
outside of his VA examinations related to this condition.  
While the veteran did note, in the May 2006 examination, 
having to lie down in a dark room, which is suggestive that 
these headaches were of a prostrating nature, the nature and 
severity of these attacks cannot be independently verified 
from the medical record.  In addition, the May 2006 examiner 
reported that veteran was able to carry out the activities of 
daily living, including that of working outside the home, and 
missing relatively few hours at work due to his headaches.  
The evidence also suggests that the veteran's headaches are 
substantially decreased or resolved by medication.

Given the above, and the absence of other evidence suggesting 
a disability picture manifested by characteristic prostrating 
attacks averaging one in 2 months over the last several 
months, the Board finds no basis to support the claim for 
increase in this case.  

Finally, the record does not establish that the schedular 
criteria are inadequate to evaluate the service-connected 
headache disability so as to warrant assignment of a higher 
evaluation on an extraschedular basis.  In this regard, as 
noted hereinabove, evidence showing that the veteran's 
disability has resulted in marked interference with 
employment has not been presented.  In addition, there is no 
showing that the disability has necessitated frequent periods 
of hospitalization as to render impractical the application 
of the regular schedular standards.  In the absence of such 
factors, the Board finds that the criteria for submission for 
assignment of an extraschedular ratings pursuant to 38 C.F.R. 
§ 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 
337, 339 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  


ORDER

An initial compensable evaluation for migraine headaches is 
denied.  


REMAND

After a careful review of the claims folder, the Board finds 
that the veteran's other increase rating claims must be 
remanded for further action.  

In this case, the Board observes that following the RO's 
issuance of the January 2007 Statement of the Case, the 
veteran submitted a statement in January 2008 accompanied by 
additional evidence pertinent to the veteran's claims.  This 
new evidence was not accompanied by a waiver of RO 
consideration, and no Supplemental Statement of the Case has 
been issued since that time.  In such a situation, the law 
requires that the RO initially consider the evidence, re-
adjudicate the claim, and issue an appropriate supplemental 
statement of the case (SSOC).  38 C.F.R. § 19.31, 19.37.  

In addition, the medical evidence accompanying the January 
2008 statement indicated that the veteran had undergone a 
recent extensive workup for his right chest wall pain, 
including a recent chest CT, which was indicated to be at 
"Frye."  The veteran was also noted to have been scheduled 
for additional appointments with this physician for his right 
knee and chest wall symptoms in a months time.  Upon remand, 
therefore, the RO should request these additional records and 
associate them with the veteran's claims file.

Finally, the Board notes that the veteran's increase rating 
claims regarding his right knee, right foot, and fractured 
sternum and rib, have been pending for nearly 12 years.  In 
addition, his case has been remanded twice for additional 
development.  However, the Board also notes that the last 
time the veteran was examined by VA in connection with his 
claims was in December 1999.  Since that time the veteran has 
been granted service connection for right knee instability.  
The veteran should therefore be afforded current VA 
examinations in connection with his claims.  The Board notes 
that, while this action may serve to delay the veteran's case 
a little longer, December 1999 examination results are too 
old to indicate the current state of the veteran's service-
connected disabilities.

In view of the above, this matter is REMANDED to the RO for 
the following actions:

1.  The RO should contact the veteran and 
request that he identify all VA and non-
VA health care providers, not already 
associated with the veteran's claims 
file, that have treated him since service 
for his right knee, right foot, and 
fractured sternum and rib.  This should 
specifically include treatment records 
from the veteran's physician at Carolina 
Orthopedic Specialists, including any 
records related to a recent workup for 
his right chest wall pain and chest CT, 
as well as any additional records dated 
from January 2008 for this provider.  The 
aid of the veteran in securing these 
records, to include providing necessary 
authorizations, should be enlisted, as 
needed.  If any requested records are not 
available, or if the search for any such 
records otherwise yields negative 
results, that fact should clearly be 
documented in the claims file, and the 
veteran should be informed in writing. 

2.  After associating with the claims 
folder all available records received 
pursuant to the above-requested 
development, the RO should arrange for 
the veteran to be afforded an 
appropriate VA examination in order to 
determine the nature, extent and 
severity of the veteran's service-
connected right knee condition.  It is 
imperative that the examiner who is 
designated to examine the veteran 
reviews the evidence in the claims 
folder, including a complete copy of 
this REMAND, and acknowledges such 
review in the examination report.   All 
appropriate tests and studies, 
including X-rays and range of motion 
studies, should be conducted, and all 
clinical findings should be reported in 
detail.  The examiner should indicate 
whether the veteran's knee condition is 
productive of recurrent subluxation or 
lateral instability and if so, whether 
this is slight, moderate, or severe.  
In addition, the examiner should render 
specific findings as to whether, during 
the examination, there is objective 
evidence of pain on motion, weakness, 
excess fatigability, and 
incoordination.  Further, the examiner 
should indicate whether, and to what 
extent, the veteran experiences 
functional loss during flare-ups of 
pain and/or weakness of his knee (to 
include with use or upon activity) as a 
result of the service-connected 
disabilities.  To the extent possible, 
the examiner should express such 
functional loss in terms of additional 
degrees of limited motion on both 
flexion and extension.  

If the examiner is unable to provide 
the requested information with any 
degree of medical certainty, the 
examiner should indicate that.  The 
examiner must set forth the complete 
rationale underlying any conclusions 
drawn or opinions expressed, to 
include, as appropriate, citation to 
specific evidence in the record, in a 
legible report.

3.  After associating with the claims 
folder all available records received 
pursuant to the above-requested 
development, the RO should arrange for 
the veteran to be afforded an 
appropriate VA examination in order to 
determine the nature, extent and 
severity of the veteran's service-
connected residuals of a fracture to 
the right foot.  It is imperative that 
the examiner who is designated to 
examine the veteran reviews the 
evidence in the claims folder, 
including a complete copy of this 
REMAND, and acknowledges such review in 
the examination report.   All 
appropriate tests and studies, 
including X-ray studies and range of 
motion studies, should be conducted, 
and all clinical findings should be 
reported in detail.  

The examiner should indicate whether 
the veteran's condition is productive 
of limitation of motion and, if so, 
whether the limitation is marked or 
moderate. 
The examiner should also indicate 
whether the veteran's right foot 
condition is moderate, moderately 
severe, or severe, or whether some 
other description is appropriate.  And 
the examiner should indicate whether 
the veteran has use of the right foot.

Further, the examiner should indicate 
whether, and to what extent, the 
veteran experiences functional loss 
during flare-ups of pain and/or 
weakness (to include with use or upon 
activity) as a result of the service-
connected disability.  To the extent 
possible, the examiner should express 
such functional loss in terms of 
additional degrees of limited motion on 
both flexion and extension.  

If the examiner is unable to provide 
the requested information with any 
degree of medical certainty, the 
examiner should indicate that.  The 
examiner must set forth the complete 
rationale underlying any conclusions 
drawn or opinions expressed, to 
include, as appropriate, citation to 
specific evidence in the record, in a 
legible report.  

4.  After associating with the claims 
folder all available records received 
pursuant to the above-requested 
development, the RO should arrange for 
the veteran to be afforded an 
appropriate VA examination in order to 
determine the nature, extent and 
severity of the veteran's service-
connected residuals of a fractured 
sternum and right second rib.  It is 
imperative that the examiner who is 
designated to examine the veteran 
reviews the evidence in the claims 
folder, including a complete copy of 
this REMAND, and acknowledges such 
review in the examination report.   All 
appropriate tests and studies should be 
conducted, and all clinical findings 
should be reported in detail.  

The examiner should indicate whether 
the veteran's condition is productive 
of removal of ribs and, if so, how 
many.  The examiner should also 
indicate whether there has been 
resection of two or more ribs without 
regeneration.

If the examiner is unable to provide 
the requested information with any 
degree of medical certainty, the 
examiner should indicate that.  The 
examiner must set forth the complete 
rationale underlying any conclusions 
drawn or opinions expressed, to 
include, as appropriate, citation to 
specific evidence in the record, in a 
legible report.  

5.  After completion of the foregoing, 
and after undertaking any further 
development deemed warranted by the 
record (and keeping in mind the 
dictates of the Veterans Claims 
Assistance Act of 2000), the RO should 
again review the veteran's claims.  If 
any determination remains adverse, the 
veteran and his representative must be 
furnished a supplemental statement of 
the case and be given an opportunity to 
submit written or other argument in 
response thereto.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).




______________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


